    Case: 1:19-cv-00145-DAP Doc #: 403 Filed: 07/26/19 1 of 3. PageID #: 10835




                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 DIGITAL MEDIA SOLUTIONS, LLC,         )                Case No. 1:19-cv-145
                                       )
      Plaintiff,                       )                JUDGE DAN AARON POLSTER
                                       )
      v.                               )                MAGISTRATE JUDGE
                                       )                THOMAS M. PARKER
 SOUTH UNIVERSITY OF OHIO, LLC, et al. )
                                       )
      Defendants.                      )                ORDER
                                       )


       On July 24, 2019, Receiver Mark E. Dottore (“the receiver”) filed an emergency motion

for an order authorizing the sale of substantially all the assets of the Western State College of

Law at Argosy University, LLC (“WSCL”). ECF Doc. 398. He also requested that the court set

an expedited schedule for the notice and objection period on said motion and a hearing no later

than July 31, 2019. ECF Doc. 399.

       The court has had ongoing, substantial dealings with the receiver concerning: the ongoing

operation of WSCL during the Spring 2019 term; the efforts to find a buyer for WSCL; the

reaching of an agreement between the receiver and Westcliff University to acquire the assets of

WSCL; the receiver’s dealings with the U.S. Department of Education concerning the transition

of WSCL from the current owner to Westcliff University; the efforts of Westcliff University and

the receiver to assure that the transfer of WSCL would not compromise the accreditation status

of WSCL; the efforts between the receiver, Cal State Fullerton and Westcliff University to reach

an agreement concerning the lease for the existing law school building; and the efforts of the
    Case: 1:19-cv-00145-DAP Doc #: 403 Filed: 07/26/19 2 of 3. PageID #: 10836



receiver to monitor Westcliff University’s efforts to secure a longer term leasehold space for its

operation of WSCL. Over the past six months, dealings related to the transfer of WSCL have

been reflected in many docket entries filed in this case. Apart from CSU Fullerton, the U.S.

Department of Education, WSCL staff members and the intervening law students, no party has

expressed views concerning the sale of WSCL transfer. From the court’s perspective the

concerns of the current landlord, the Department of Education, the faculty and students of WSCL

have all been accommodated. The court has also reviewed the proposed transaction documents

filed by the receiver and finds them to be in proper order and approvable.

       Because the court cannot set a schedule that allows a meaningful amount of time for the

submission of objections to the proposed sale while also accommodating the hearing date

requested by the receiver, and because the receiver already is vested with the authority needed to

effect the sale of WSCL, the court finds the receiver’s motion for an expedited hearing to be not

well taken.

       Paragraph 2(n) of the Amended Order Appointing Receiver states:

       n.      Subject to paragraphs 13 and 14, the Receiver is authorized to negotiate
               and effect an orderly sale, transfer, use or assignment of all or a portion of
               any of the Property in or outside of the ordinary course of business of the
               Receivership Entities and, from the proceeds thereof, to pay the secured
               and unsecured indebtedness of the Property, including the Real Property.
               Subject to paragraphs 13 and 14, payments to creditors by the Receiver
               shall include trade indebtedness which arises during the course of the
               Receiver’s operation of the Property, which shall be paid first from the
               sale proceeds, together with the fees and expenses of the Receiver and his
               attorneys, accountants and other professionals. The Receiver is authorized
               to conduct such a sale of the Property in any manner which he, in his good
               faith and reasonable discretion, believes will maximize the proceeds
               received from the sale.

Thus, the receiver already has the authority to sell the assets of WSCL.

       In light of the foregoing the court hereby ORDERS the receiver to:



                                                 2
   Case: 1:19-cv-00145-DAP Doc #: 403 Filed: 07/26/19 3 of 3. PageID #: 10837



       a. Proceed with the transaction reflected in the receiver’s emergency motion, ECF Doc.
          398.

       b. Apply proceeds from the sale of WSCL assets as required by Paragraph 2(n) of the
          Amended Order Appointing Receiver.

       c. Preserve all remaining funds resulting from the sale of WSCL until further order of
          the court.

       In light of and subject to these orders, the court hereby DENIES the receiver’s request for

an expedited hearing of the motion to sell the assets of WSCL. The motion for approval of the

sale of the assets of WSCL is DENIED as moot given the court’s order to the receiver to

proceed.


       IT IS SO ORDERED.

                                                    s/Dan Aaron Polster
Dated: July 26, 2019



                                                    Thomas M. Parker
                                                    United States Magistrate Judge




                                                3
